Citation Nr: 1752218	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-33 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a right foot injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from September 1981 to August 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

On March 22, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, indicating his desire to withdraw the issue on appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C. § 7105(b)(2), (d)(5) ( 2012); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appeal. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. See VBMS 3/22/2017, VA 21-4138, Statement in Support of Claim ("I am satisfied with my current rating and wish to withdraw all my current pending appeals and withdraw my request for a video hearing with the Board of Veterans Appeals."). Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


